Citation Nr: 1522229	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Las Vegas, Nevada.  A transcript of this hearing has been associated with his claims file.

In January 2013, the Board remanded the claim for further development.

The Board's review includes the paper and electronic records.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in either ear since he filed his claim in October 2008.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2008 and January 2013 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a direct basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in November 2008.  This claim was most recently readjudicated in a supplemental statement of the case issued in March 2013.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate claim of entitlement to service connection for bilateral hearing loss, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate such a claim.  Indeed, the undersigned VLJ informed him that his claim had been denied he did not have a current hearing loss disability.  The undersigned VLJ asked the appellant whether he had undergone any recent audiological testing.  May 2011 hearing transcript, page 11.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  

The RO obtained the service treatment records and VA treatment records.  Pursuant to the January 2013 remand, the Appeals Management Center (AMC) obtained additional VA treatment records, to include the May 2009 audiological testing results, and afforded the Veteran a VA examination in February 2013.  

The reports of the March 2010 and February 2013 VA examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiometric examinations and interview, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the March 2010 and February 2013 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Claims for Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran served as an infantryman.  Therefore, in-service noise exposure is established.  However, the weight of the evidence is against a finding that the Veteran current has either a right or left ear hearing disability for VA purposes.  

The May 2009 VA audiological testing for treatment purposes does not show that the Veteran had a hearing loss disability for VA purposes in the right ear or based on auditory threshold testing in the left ear.  The auditory thresholds in the relevant frequencies in the right ear were no greater than 25 decibels.  The speech recognition score in the right ear was 96 percent.  The auditory thresholds in the relevant frequencies in the left ear were 25 decibels or lower except for 30 decibels at 4000 Hertz.  

The testing in May 1992, however, does show that the speech recognition score in the left ear was 92 percent.  This finding is inconsistent with more recent medical evidence.  

The March 2010 and February 2013 examination reports do not show that the Veteran currently has or has had hearing loss disability for VA purposes since he filed his claim in October 2008.  At March 2010 VA examination, there were no auditory thresholds greater than 25 decibels in the relevant frequencies in either ear and the speech recognition score was 100 percent bilaterally.  At February 2013 VA examination, there were no auditory thresholds greater than 25 decibels in the relevant frequencies in the right ear and the speech recognition score was 100 percent in the right ear.  The auditory thresholds in the relevant frequencies in the left ear were 25 decibels or lower except for 30 decibels at 4000 Hertz, and speech recognition score was 98 percent in the left ear.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The May 2009 VA treatment record showing speech recognition score of 92 percent does not reflect whether the testing was done using the Maryland CNC test.  On the other hand, the examination reports reflect that the speech recognition scores of 100 and 98 percent from the March 2010 and February 2013 VA examinations, respectively, were based on the Maryland CNC test.  In the absence of evidence showing that the May 2009 speech recognition testing was based on the Maryland CNC test, the Board places greater weight on the results from the VA examinations.  These examinations clearly implemented the Maryland CNC test.  Moreover, the results in the speech recognitions score are relatively consistent with each other. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1733.
 
The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a hearing loss based on specific auditory thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  Moreover, as to a contemporaneous or later diagnosis of a hearing loss disability, the Board has addressed the medical evidence showing and not showing a diagnosis of a hearing loss disability for VA purposes in either ear since he filed his claim in October 2008.  The weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in either ear since he filed his claim in October 2008.

As for continuity of hearing difficulty symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent evidence of a current disorder for which there is continuity of symptomatology.  Again, the weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in either ear since he filed his claim in October 2008.  In other words, the Veteran, while entirely competent to report difficulty hearings, is not competent to state that such symptoms are manifestations of a hearing loss disability for VA purposes.  In short, the Board finds that Davidson element (1), current disability, is not satisfied as to the claim of entitlement to service connection for bilateral hearing loss.

The Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


